Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed June 8, 2022 is acknowledged.  Claims 1 and 3-6 are amended, claims 7-17 are withdrawn from consideration, and claim 18 is newly added.  Claims 1-6 and 18 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed April 7, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fava et al., US 2012/0265117 (Fava) in view of Kirsch, US 2010/0030151 (Kirsch).
Regarding claim 1, Fava discloses a device (abstract, fig. 1) for degassing dialysis concentrates (REF 22, ¶ 0023) in fluid comprising:
An overflowable gas-liquid separator (REF 22, ¶ 0023) comprising an input end (from REF 21) and an output end (from REF 22 to REF 24);
A first line (upstream line containing REF 18-21) connected to the input end of the overflowable gas-liquid separator and capable of being downstream from a mixing system (via various fluidic conduits);
A second line (downstream line containing REF 24-28), the second line capable of running to a mixing system (via various fluidic conduits); and
Wherein the overflowable gas-liquid separator converts gas bubble-laden dialysis concentrate at the input end into a gas bubble-free dialysis concentrate at the output end (¶ 0023).
Fava does not explicitly disclose that the overflowable container comprises an overflowable filter element.  However, debubbling devices comprising a filter element are commonly used in the medical fluid art as seen in Kirsch.  Kirsch discloses a debubbler (abstract, figs. 1-2) comprising an overflowable filter element (REF 18, 40, ¶ 0015), wherein said filter element removes bubbles from a bubble-laden fluid (¶ 0015-0018) from an input end (REF 20) to an output end (REF 22).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Fava to include the filter element as described in Kirsch in order to efficiently remove bubbles and dissolved gaseous products from medical fluids (Kirsch, ¶ 0018-0019).
Applicant’s recitation of “dialysis concentrates” is not considered to provide patentable weight to the claim since it is routinely held that in device claims inclusion of a material or article worked upon by the device being claimed does not impart patentability to the claims (MPEP 2115).  
Additionally, applicant’s recitation of configurations including a mixing system are not considered to provide patentable weight to the claim, since the mixing system itself is not positively recited in the claim and the various fluidic conduits provided in the prior art are capable of being connected in a fashion satisfying functional language drawn to alternate connections in a dialysate fluidic line.
Regarding claim 2, Kirsch further discloses that the filter element consists of a plurality of parallel filter elements (REF 40, fig. 2).
Regarding claim 3, Fava (in view of Kirsch) discloses a device wherein gas which is filtered through the filter element can be removed by means of an overflow (REF 48, ¶ 0023).
Regarding claim 4, Fava (in view of Kirsch) discloses a device further comprising valves (REF 18, 23, 28, fig. 1) to regulate flow through the overflowable filter element.
Regarding claim 5, Fava (in view of Kirsch) discloses a device wherein at least one of the valves (REF 23) which regulate the flow through the overflowable filter element is controlled by a control device (see “control unit”, ¶ 0024).
Regarding claim 6, Fava (in view of Kirsch) discloses a device further comprising a valve (REF 18, ¶ 0023) to prevent backflow through the overflowable filter element.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fava in view of Kirsch as relied upon in the rejection of claim 1 set forth above, and in further view of Sparks et al., US 2005/0284815 (Sparks).
Regarding claim 18, while Fava (in view of Kirsch) discloses a plurality of dialysate parameter sensors arranged in the second line (REF 24, ¶ 0023), Fava does not disclose a device further comprising a density measuring device arranged in the second line.  However, Sparks discloses an extracorporeal treatment device (abstract, fig. 1) comprising plurality of density measuring devices (REF 12, ¶ 0014) placed throughout said extracorporeal circuit.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the device of Fava (in view of Kirsch) to include the density measuring device as described in Sparks in order to provide means for detecting air bubbles within the circuit among other capabilities such as determining concentration of various chemicals within said circuit (Sparks, ¶ 0014).
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant’s arguments rely on elements of the claim which are not given patentable weight, e.g. “dialysis concentrate”, “mixing system”.  The examiner does not consider either of these elements to be structurally limiting with respect to claim 1 and treats them as purely functional limitations without a structural counterpart.  The examiner maintains the prior art discloses each and every element in the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779